DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, radio resource control (RRC) information related to a configuration of multiple spatial settings for a physical uplink control channel (PUCCH) transmission; receiving, from the base station, a medium access control (MAC) control element (CE) activating first and second spatial settings among the multiple spatial settings; receiving, from the base station, downlink control information (DCI) indicating a PUCCH resource; and transmitting, to the base station, an uplink control signal on the PUCCH resource indicated by the DCI, using the first and second spatial settings, wherein in response to a number of slots for repetitions of the PUCCH transmission being configured as two slots, repetitively transmitting the uplink control signal on the two slots using the first spatial setting and the second spatial setting, respectively.

In regard amended claim 5, the prior arts of record do not teach or disclose a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, radio resource control (RRC) information related to a configuration of multiple spatial settings for a physical uplink control channel (PUCCH) transmission; transmitting, to the terminal, a medium access control (MAC) control element (CE) activating first and second spatial settings among the multiple spatial settings; transmitting, to the terminal, downlink control information (DCI) indicating a PUCCH resource; and receiving, from the terminal, an uplink control signal on the PUCCH resource indicated by the DCI, according to the first and second spatial settings, wherein in response to a number of slots for repetitions of the PUCCH transmission being configured as two slots, repetitively receiving the uplink control signal on the two slots according to the first spatial setting and the second spatial setting, respectively.

In regard amended claim 9, the prior arts of record do not teach or disclose a terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller configured to: receive, from a base station via the transceiver, radio resource control (RRC) information related to configuration of multiple spatial settings for a physical uplink control channel (PUCCH) transmission, receive, from the base station via the transceiver, a medium access control | (MAC) control element (CE) activating first and second spatial settings among the multiple spatial settings, receive, from the base station via the transceiver, downlink control information (DCI) indicating a PUCCH resource, and transmit, to the base station via the transceiver, an uplink control signal on the PUCCH resource indicated by the DCI, using the first and second spatial settings, wherein when a number of slots for repetitions of the PUCCH transmission is configured as two slots, the controller is configured to repetitively transmit on the two slots using the first spatial setting and the second spatial setting, respectively.

In regard amended claim 13, the prior arts of record do not teach or disclose a base station in a wireless communication system, the base station comprising: a transceiver; and a controller configured to: transmit, to a terminal via the transceiver, radio resource control (RRC) information related to configuration of multiple spatial settings for a physical uplink control channel (PUCCH) transmission, transmit, to the terminal via the transceiver, a medium access control (MAC) | control element (CE) activating first and second spatial settings among the multiple spatial settings, transmit, to the terminal via the transceiver, downlink control information (DCI) indicating a PUCCH resource, and receive, from the terminal via the transceiver, an uplink control signal on the PUCCH resource indicated by the DCI, according to the first and second spatial settings, wherein when a number of slots for repetitions of the PUCCH transmission is configured as two slots, the controller is configured to repetitively transmit on the two slots using the first spatial setting and the second spatial setting, respectively.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 09/07/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476